Name: Commission Regulation (EEC) No 1622/87 of 10 June 1987 correcting Regulation (EEC) No 1410/87 amending Regulation (EEC) No 854/86 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/30 Official Journal of the European Communities 11 . 6. 87 COMMISSION REGULATION (EEC) No 1622/87 of 10 June 1987 correcting Regulation (EEC) No 1410/87 amending Regulation (EEC) No 854/86 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 39 (9) thereof, Whereas Commission Regulation (EEC) No 1410/87 (2) amends Regulation (EEC) No 854/86 as regards certain detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 ; whereas a check has shown that a mistake has crept into the language versions other than the Spanish version ; whereas those versions of the Regulation in question should be corrected accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In the last subparagraph of Article 1 of Regulation (EEC) No 1410/87 in the language versions other than the Spanish version the date '31 May 1987' is hereby replaced by ' 15 June 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p . 1 . 2) OJ No L 135, 23 . 5 . 1987, p . 11 .